Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB 20160332297), Onoyama et al. (U.S. PGPUB 20180231965), and further in view of Nishitani et al. (U.S. PGPUB 20180297202).
With respect to claim 1, Thomasson et al. disclose a robot simulation device (path visualization system 101 in Fig. 1), comprising:
	an image display configured to display a three-dimensional model of a robot (paragraph 24, The display device 120 and the head-mounted display device 122 may include any technically feasible device for displaying images of an environment and/or graphical representations of a robotic device), system including a robot (paragraph 31, FIG. 3 illustrates a graphical representation of a robotic device 230 displayed within the work environment of FIG. 2) and a workpiece (paragraph 28, FIG. 2 illustrates a perspective view 200 of a tracker 210 and a workpiece 220 included in a work environment), as a pseudo three-dimensional object existing in a three-dimensional space (paragraph 45, the path visualization application 112 processes path instructions associated with an operation to be performed by the robotic device to determine, as a function of time, the coordinates of one or more components (e.g., end effector 232, joints, arms, etc.) within a three-dimensional space); and
	a processor (paragraph 20, As shown, computing device 100 includes, without limitation, a processor 102) configured to perform simulation operation for the three-dimensional model of the robot system displayed by the image display (paragraph 54, At step 740, the path visualization application 112 would then modify the graphical representation of the path 400, the graphical representation of the robotic device 230, and/or the graphical indicator(s) 420 and, at step 750, update the path instructions based on the modifications, also Figs. 4A-4C and Fig. 6), wherein
the image display is further configured to display the three-dimensional model of the robot, the work piece, or the peripheral device of the robot system as being superimposed over an image of a real space (paragraph 28, the perspective view 200 represents an image of an environment in which a graphical representation of a robotic device, a robotic device path, and/or other data related to the robot is to be displayed, such as by overlaying the graphical representation(s) onto the image), at a position corresponding to an actual position of the robot, the work piece, or the peripheral device in the robot system (paragraph 32, if the robotic device associated with the graphical representation 230 is physically present in the environment, then the path visualization application 112 may track one or more aspects of robotic device itself in order to properly generate and display the graphical representation 230. For example, the path visualization application 112 could display the graphical representation of the robotic device 230 within the perspective view 200 at substantially the same location as the physical robotic device, enabling the path visualization techniques described below to be performed with respect to the actual location of the physical robotic device), wherein the processor is further configured to:
acquire an operation program of the robot from the robot controller (paragraph 22, The path visualization application 112 within memory 110 is executed by the processor 102 to implement the overall functionality of the path visualization system 101), and
control the image display, in the image of real space, images showing teaching points (paragraph 37, a control point 405 may be positioned proximate to the end(s) of path segments 405 to indicate distinct movements to be performed by a robotic device), at positions corresponding to respective three-dimensional positions of the teaching points in the robot system (paragraph 52, At step 720, the path visualization application 112 detects the location(s) of one or more control points 410 and user input within the image), and
a path connecting the teaching points (paragraph 36, The graphical representation of the path 400 generated by the path visualization application 112 may include path segments 405 to be traversed by one or more robotic device components, paragraph 37, The graphical representation of the path 400 generated by the path visualization application 112 may further include control points 410 associated with one or more of the path segments 405).
display multiple graphical representations, each corresponding to a different robotic device. Additionally, the graphical representation(s) may be displayed proximate to one or more physical robotic devices and/or humans, enabling a user to view how the robotic devices would be positioned in a work environment while performing one or more tasks); Thomasson et al. do not expressly disclose displaying a peripheral device.
	Hashimoto et al., who also deal with controlling a robot, disclose a method for displaying a robot, workpiece, and peripheral device (paragraph 54, In the screen, the tool 15 located at the tip end of the robotic arm 1, the conveyor located forward thereof, and the workpiece W on the conveyor are displayed. During the robotic arm 1 following after the workpiece W, the worker 80 operates the operating device 2 while looking at the monitoring screen to operate the tool 15 at the tip end of the robotic arm 1. Since the robotic arm 1 follows after the moving workpiece W, the workpiece W seems to be stopped in the image imaged by the first imaging means (camera) 3A. The worker is easy to operate the robot hand (the tool 15) with the operating device 2. The workpiece W is able to be gripped by the robot hand). The conveyor serves as a peripheral device.
	Thomasson et al. and Hashimoto et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of displaying a peripheral device, as taught by Hashimoto et al., to the Thomasson et al. system, because such devices are well known to interact with robotic tools and workpieces.

	a first panel showing a list of the teaching points, and
	a second panel showing a three-dimensional position of a teaching point selected from one of (i) the list in the first panel and (ii) the images showing the teaching points, wherein
	the selected teaching point displayed on the image display is changed in response to at least one of
(1) a movement of a node corresponding to the selected teaching point by a drag operation, or
(2) an input of a numeric value to a third panel including a numeric keypad, the third panel being displayed to be superimposed over the image of the real space in response to a selection of one of coordinates of the three-dimensional position of the selected teaching point in the second panel, and
wherein the processor is configured to operate the model of the robot in a simulated manner in response to a change of the teaching point selected using at least one of the first panel, the second panel or the third panel displayed together at the same time with the model of the robot on the image display, to enable an operator to check a movement of the model of the robot on the image display before the operation program is transmitted to the robot system.
	Read, who also deals with controlling a robot, discloses a method for operating the robot on the basis of the three-dimensional positions of the points included in an A computer running a program development software tool in accordance with the invention, (this tool also being referred to herein as the PROD program), operates upon the text file referred to. More particularly, the text file is selected from within the PROD program and the six co-ordinates, (X,Y,Z, Rx, Ry and Rz), for each point are displayed in a table in a window on the computer VDU or monitor).
Thomasson et al., Hashimoto et al., and Read are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of for operating the robot on the basis of the three-dimensional positions of the points included in an acquired operation program, as taught by Read, to the Thomasson et al. as modified by Hashimoto et al. system for controlling the image display to display, in the image of the real space, images showing teaching points, on the basis of the three-dimensional positions of the teaching points included in the acquired operation program, because this would make it possible to make modifications during production time, with feedback of data from the real to the virtual environment (paragraph 27 of Read) and the whole package is operable, in the preferred embodiment, to achieve true offline adaptable robot programming for production quality results (paragraph 10 of Read).
Sugaya, who also deals with controlling a robot, disclose a method for including: a first panel showing a list of the teaching points (paragraph 95, In response to this clicking, the CPU 33 controls the displaying apparatus C to display a list 206 of teaching points which can be selected using the teaching point setting unit 203 on the parameter setting screen 20 in a manner of, for example, a pulldown menu), and
	a second panel showing a three-dimensional position of a teaching point (paragraph 100, As illustrated in FIGS. 5A to 5D, the absolute value setting unit 201 and the relative value setting unit 202 are displayed on (a left part of) the parameter setting screen 20) selected from one of (i) the list in the first panel and (ii) the images showing the teaching points (paragraph 96, After the selection of the teaching point 106 serving as the reference is thus completed, the CPU 33 reads the parameter of the selected teaching point "P001" recorded in the storing apparatus 35, and updates the display screen E of the displaying apparatus C based on the read parameter, P001 is the teaching point selected from the list in the first panel).
Thomasson et al., Hashimoto et al., Read, and Sugaya are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of including a first panel showing a list of the teaching points, and a second panel showing a three-dimensional position of a teaching point selected from one of (i) the list in the first panel and (ii) the images showing the teaching points, as taught by Sugaya, to the Thomasson et al. as modified by Hashimoto et al. and Read system, because even if the robot apparatus is actually not connected to the information processing apparatus A or if the actual robot apparatus is not operated, the user (operator) can confirm the validity of the input (edit) operation only by viewing the display screen E of the displaying apparatus C. Thus, the man-hour having 
	Onoyama et al., who also deal with controlling a robot, disclose a method wherein the selected teaching point displayed on the image display is changed in response to at least one of
(1) a movement of a node corresponding to the selected teaching point by a drag operation (paragraph 44, when the operator drags any one of the teaching point markers 5, the dragged teaching point marker 5 changes its displayed position in real time in response to the operator's operation), or
(2) an input of a numeric value to a third panel including a numeric keypad, the third panel being displayed to be superimposed over the image of the real space in response to a selection of one of coordinates of the three-dimensional position of the selected teaching point in the second panel.
Thomasson et al., Hashimoto et al., Read, Sugaya, and Onoyama et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the selected teaching point displayed on the image display is changed in response to at least one of
(1) a movement of a node corresponding to the selected teaching point by a drag operation, or
(2) an input of a numeric value to a third panel including a numeric keypad, the third panel being displayed to be superimposed over the image of the real space in response to a selection of one of coordinates of the three-dimensional position of the 
Nishitani et al., who also deal with controlling a robot, disclose a method wherein the processor is configured to operate the model of the robot in a simulated manner in response to a change of the teaching point selected using at least one of the first panel, the second panel (paragraph 132, In the simulation apparatus 5, the display control unit 51 allows the display device 6 to display a teach dialog box 73 ( window) as an example of a taught point setting window used when the position of the distal end of the virtual robot arm 10A shown in FIG. 17 is taught on a screen 71 ( window) on which the virtual robot arm 10A shown in FIG. 16 is displayed) or the third panel displayed together at the same time with the model of the robot on the image display (paragraph 134, Thereby, the receiving unit 53 of the simulation apparatus 5 receives the operation instruction by the user and the display control unit 51 controls the display device 6 to display a context menu 72 on the screen 71 on which the virtual robot arm 10A is displayed, paragraph 136, Thereby, the receiving unit 53 receives the operation instruction by the user and the display control unit 51 controls the display device 6 to display the teach dialog box 73 shown in FIG. 17 in place of the context menu 72 on the screen 71 on which the virtual robot arm 10A is displayed), to enable an operator to check a movement of the model of the robot on the image display before the operation in the simulation apparatus 5, the attitude of the virtual robot arm 10A may be changed easily and promptly and, as a result, teaching data of the robot arm 10 (robot 1) may be created offline easily and promptly. That is, teaching, specifically, rough teaching may be performed on the robot arm 10 (robot 1) offline easily and promptly).
Thomasson et al., Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the processor is configured to operate the model of the robot in a simulated manner in response to a change of the teaching point selected using at least one of the first panel, the second panel or the third panel displayed together at the same time with the model of the robot on the image display, to enable an operator to check a movement of the model of the robot on the image display before the operation program is transmitted to the robot system, as taught by Nishitani et al., to the Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, and Onoyama et al. system, because compared to the case where work is performed while alternating between two windows in related art, the convenience is higher and work efficiency may be improved (paragraph 132 of Nishitani et al.).

	With respect to claim 4, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 1, wherein the processor is further configured to:
I/O devices 104 could include wired and/or wireless communication devices that send data to and/or receive data from a sensor 124 (e.g., a camera, depth sensor, radar sensor, etc.), a display screen (e.g., display device 120, head-mounted display device 122, eta), a storage device, a networking device); and
acquire position and orientation data on the robot in operation from the robot controller to operate the three-dimensional model of the robot displayed by the image display using the acquired position and orientation data (Thomasson et al.: paragraph 22, multimedia content (e.g., images, video, etc.) received via the path visualization system 101 could be processed by the path visualization application 112 to detect and track one or more reference points within a particular environment and generate a representation of the path of a robotic device based on the reference point(s), paragraph 30, the path visualization application 112 could detect one or more edges and/or corners of the environment and/or one or more features of static objects within the environment and use these reference points to track changes to the perspective view 200 caused by moving the sensor(s) 124, moving a display device 120, 122, etc. In a specific example, the path visualization application 112 could detect the location of a robotic device associated with the graphical representation to be displayed and track changes to the perspective view based on changes to the location, orientation, and/or size of the robotic device).


receive operation of changing a teaching point displayed among the plurality of teaching points as the images (Thomasson et al.: paragraph 52, Next, at step 730, the path visualization application 112 determines whether the user input is modifying a control point. For example, at step 720, the path visualization application 112 could detect the locations of the user's fingers and, at step 730, determine whether the user has performed a gesture (e.g., a grasping gesture, pushing gesture, or pulling gesture) proximate to one or more of the control points 410),
update the operation program according to a changed position of the teaching point, and transmit the updated operation program, along with an implement command of the updated operation program, to the robot controller (Thomasson et al.: paragraph 54, At step 740, the path visualization application 112 would then modify the graphical representation of the path 400, the graphical representation of the robotic device 230, and/or the graphical indicator(s) 420 and, at step 750, update the path instructions based on the modifications).
With respect to claim 7, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 4, wherein the processor is further configured to:
	acquire setting information on the robot system from, the robot controller (Thomasson et al.: paragraph 40, as shown in FIG. 4A, a graphical indicator 420 may be displayed proximate to one or more joints of the graphical representation of the robotic device 230 to indicate the angles of the joints (e.g., angle X.degree., angle Y.degree., angle Z.degree.) as the robotic device performs an operation, other types of information may be displayed proximate to one or more components of the robotic device, such as the speed of a particular component, the acceleration of a particular component, and/or the distance of a particular component from another object or location), and
control the image display to display the acquired setting information as character information in the three-dimensional space (Thomasson et al.: paragraph 21, The processor 102 may be any technically feasible form of processing device configured to process data and execute program code, executing program code for displaying the information, as shown in Figs. 4A-4C).
	With respect to claim 8, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 7, wherein the processor is further configured to:
receive an operation of changing the displayed setting information (Thomasson et al.: paragraph 40, the path visualization application 112 could dynamically update the information included in the graphical indicators 420 as the visualization of the operation progresses), and
transmit the changed setting information, along with a changing command of the setting information, to the robot controller (Thomasson et al.: paragraph 40, the path visualization application 112 could dynamically update the information included in the graphical indicators 420 as the visualization of the operation progresses. In addition, the path visualization application 112 could dynamically update the positions at which the graphical indicators 420 are displayed in the perspective view so that the graphical indicators 420 remain proximate to the corresponding components of the robotic device, dynamically updating the display).
	With respect to claim 9, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 4, wherein the processor is further configured to:
acquire information on an operation state of the robot system from the robot controller (Thomasson et al.: paragraph 40, as shown in FIG. 4A, a graphical indicator 420 may be displayed proximate to one or more joints of the graphical representation of the robotic device 230 to indicate the angles of the joints (e.g., angle X.degree., angle Y.degree., angle Z.degree.) as the robotic device performs an operation, other types of information may be displayed proximate to one or more components of the robotic device, such as the speed of a particular component, the acceleration of a particular component, and/or the distance of a particular component from another object or location, such information comprises operation state information), and
control the image display to display the acquired information on the operation state as character information in the three-dimensional space (Thomasson et al.: paragraph 21, The processor 102 may be any technically feasible form of processing device configured to process data and execute program code, executing program code for displaying the information, as shown in Figs. 4A-4C).
	With respect to claim 10, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 4, wherein
I/O devices 104 could include wired and/or wireless communication devices that send data to and/or receive data from a sensor 124 (e.g., a camera, depth sensor, radar sensor, etc.), a display screen (e.g., display device 120, head-mounted display device 122, eta), a storage device, a networking device), with a plurality of systems each including the robot system and the robot controller (Thomasson et al.: paragraph 32, the robotic device associated with the graphical representation 230 is physically present in the environment, paragraph 23, I/O devices 104 may include input devices, output devices, and devices capable of both receiving input and providing output),
the image display is further configured to display a three-dimensional model of each of the robot systems as the pseudo three-dimensional object existing in the three-dimensional space (Thomasson et al.: paragraph 24, The display device 120 and the head-mounted display device 122 may include any technically feasible device for displaying images of an environment and/or graphical representations of a robotic device), paragraph 31, FIG. 3 illustrates a graphical representation of a robotic device 230 displayed within the work environment of FIG. 2), and the processor is configured to:
perform the simulation operation for the three-dimensional model of each of the robot systems (Thomasson et al.: paragraph 21, The processor 102 may be any technically feasible form of processing device configured to process data and execute program code), and
At step 720, the path visualization application 112 detects the location(s) of one or more control points 410 and user input within the image. Next, at step 730, the path visualization application 112 determines whether the user input is modifying a control point).
	With respect to claim 11, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 1, wherein the processor is further configured to change a scale of a display of the three-dimensional model of the robot system (Thomasson et al.: paragraph 29, the path visualization application 112 is then able to translate, rotate, and/or scale the graphical representation in order to properly display the graphical representation within the perspective view).
	With respect to claim 13, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 1, wherein the processor is further configured to, by performing the simulation operation, create an updated operation program for controlling the robot to perform an actual operation in response to an input of the teaching points to the simulation device (Read: paragraph 17, This is then saved in a format appropriate for downloading direct to the robot controller. Sub programs can be created for path sections that enable them to be called with one command, Read: paragraph 25, The real robot positions are fed back into the simulation to update the virtual environment to the real installation). Thomasson et al. disclose the input of teaching points to the simulation device (paragraph 37, a control point 405 may be positioned proximate to the end(s) of path segments 405 to indicate distinct movements to be performed by a robotic device). It would have been obvious to apply the method of creating an updated operation program for controlling the robot to perform an actual operation in response to an input of the teaching points to the simulation device, because this Robot bases and Tool Centre Points are moved so that the virtual model reflects reality. The simulation is then accurate for future work as offline programmers will be working with the real situation (paragraph 25 of Read).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB 20160332297), Onoyama et al. (U.S. PGPUB 20180231965), Nishitani et al. (U.S. PGPUB 20180297202), and further in view of Najaf-Zadeh et al. (U.S. PGPUB 20180288557).
With respect to claim 2, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 1. However, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. do not expressly disclose the image display includes a sensor configured to detect a position and an orientation of a head of an operator, and the image display is configured to change position of a viewpoint for 
	Najaf-Zadeh et al., who also deal with head mounted displays, disclose a method wherein the image display includes a sensor configured to detect a position and an orientation of a head of an operator, and the image display is configured to change position of a viewpoint for displaying the three-dimensional model, according to the detected position and orientation of the head of the operator (paragraph 57, Orientation sensor 330 senses the motion of the HMD 300 caused by head movements of the user. Orientation sensor 330 provides for head and motion tracking of the user based on the position of the user's head, the orientation sensor 330 allows a user to interactively change a viewpoint and dynamically view any part of the captured scene, by sensing movement of the user).
	Thomasson et al., Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Najaf-Zadeh et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the image display includes a sensor configured to detect a position and an orientation of a head of an operator, and the image display is configured to change position of a viewpoint for displaying the three-dimensional model, according to the detected position and orientation of the head of the operator, as taught by Najaf-Zadeh et al., to the Thomasson et al. as modified by Hashimoto et al., Read, and Sugaya system, because by tracking the motion of the user's head, orientation sensor 330 allows the rendering engine 350 to simulate visual and audio components in .

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB 20160332297), Onoyama et al. (U.S. PGPUB 20180231965), Nishitani et al. (U.S. PGPUB 20180297202), and further in view of Berkley et al. (U.S. PGPUB 20050024331).
	With respect to claim 3, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 1. However, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. do not expressly disclose the pseudo three-dimensional object of the three-dimensional model of the robot system displayed by the image display is a stereoscopic image reproduced using a hologram representing the three-dimensional model of the robot system.
	Berkley et al., who also deal with head mounted displays, disclose the pseudo three-dimensional object of the three-dimensional model of the robot system displayed by the image display is a stereoscopic image reproduced using a hologram representing the three-dimensional model of the robot system (paragraph 65, The display module 400 may relay a 2D representation or a stereoscopic representation for 3D projection. The display module 400 might be used, for example, to collocate stereoscopic representations into the workspace of the system 10).

	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the pseudo three-dimensional object of the three-dimensional model of the robot system displayed by the image display is a stereoscopic image reproduced using a hologram representing the three-dimensional model of the robot system, as taught by Berkley et al., to the Thomasson et al. as modified by Hashimoto et al. system, because this would implement the advantages of stereoscopic 3D effects to provide a more immersive experience.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB 20160332297), Onoyama et al. (U.S. PGPUB 20180231965), Nishitani et al. (U.S. PGPUB 20180297202), and further in view of Okuno (U.S. PGPUB 20080106488).
	With respect to claim 12, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 1. Although Thomasson et al. disclose a camera (paragraph 23); Thomasson et al. do not expressly disclose the image display comprises a camera configured to acquire the image of the real space, and a sensor configured to estimate a position and an orientation of the camera.
	Okuno, who also deals with head mounted displays, discloses the image display comprises a camera configured to acquire the image of the real space (paragraph 63, A video camera 113 is attached to the HMD 111 to sense a moving image of the physical space before the eyes of the first observer when the first observer wears the HMD 111 on his/her head. Frame images (physical space images) sensed by the video camera 113 are sequentially sent to the PC 101), and a sensor configured to estimate a position and an orientation of the camera (paragraph 66, A position and orientation sensor 120 to measure the position and orientation of the video camera 113 is attached to the HMD 111 near the video camera 113).
	Thomasson et al., Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Okuno are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the image display comprises a camera configured to acquire the image of the real space, and a sensor configured to estimate a position and an orientation of the camera, as taught by Okuno, to the Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. system, because an image (virtual space image) of a virtual space which is based on the scene information acquired in step S206 and seen from the viewpoint with the position and orientation acquired (paragraph 107 of Okuno), thus generating an image based on the position and orientation of the camera as an input source.

Claims 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB .
	With respect to claim 14, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, and Onoyama et al. disclose the robot simulation device according to claim 1. However, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. do not expressly disclose the processor is further configured to: acquire setting information of the robot system from the robot system via a network, and control the image display, which is a head mounted display, to display the acquired setting information by superimposing the setting information on the image of the real space displayed in the head mounted display.
	Lam et al., who also deal with augmented reality, disclose a method for acquiring setting information of the robot system from the robot system via a network (paragraph 28, The HMD 203 is shown communicating with the external server 209 which can also communicate with the plurality of systems under test 215 not in the FOV of the user 203 and allow the HMD 203 to change a plurality of operational parameters to the plurality of systems under test 205 simultaneously in a position outside of the FOV of the user 203, paragraph 30, The HMD 3001 is shown to interface with the external server 3009 to provide a communication function 3007 to transmit and receive a plurality of readable machine instructions. The external server 3009 is shown to interface with a plurality of controller devices 3011 to provide the communication function 3007 to transmit and receive a plurality of readable machine instructions), to display the acquired setting information by superimposing the setting information on the image of the real space displayed in the head mounted display (paragraph 25, A graphical user interface 1109 is shown to provide or display a plurality of configurable parameters 1117 with various colors to graphically associate one or more of a plurality operational states for the plurality of subsystems 1115 which is created in part by communicating with a plurality of controller devices (not shown) inside the system under test 1105 and obtaining operational state data from the controller devices used to graphically associate the one or more plurality of operational states. The graphical user interface 1109 is also shown to provide a unique identifier 1119 of the system under test 1105 by communicating with the plurality of controller devices (not shown) inside the system under test 1105. A graphical user interface 1111 is shown to request a user input to change the plurality of configurable parameters 1117 with a plurality of configurable parameters 1121 with an exemplary color, paragraph 28, A graphical user interface 211 is shown requesting confirmation to change the plurality of configurable parameters for the plurality of systems under test 205 with a plurality of unique identifiers 213).
	Thomasson et al., Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Lam et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method of acquiring setting information of the robot system from the robot system via a network, and controlling the image display, which is a head mounted display, to display the acquired setting information by superimposing the setting information on the image of the real space displayed in the head mounted display, as taught by Lam et al., because the HMD can obtain and display a comparison of a plurality of SSoI data including configurable parameters with one or a plurality of 
	With respect to claim 15, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al.,Nishitani et al., and Lam et al. disclose the robot simulation device according to claim 14, wherein the processor is further configured to: receive an operation of changing the setting information (Lam et al.: paragraph 25, A graphical user interface 1111 is shown to request a user input to change the plurality of configurable parameters 1117 with a plurality of configurable parameters 1121 with an exemplary color), and control the image display to display a sub menu for changing the setting information by the operator of the image display (Lam et al.: paragraph 25, A graphical user interface 1113 is shown to request the user input to provide user access information to authenticate the changes to be made in the graphical user interface 1111, paragraph 28, A graphical user interface 211 is shown requesting confirmation to change the plurality of configurable parameters for the plurality of systems under test 205 with a plurality of unique identifiers 213).
	With respect to claim 16, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Lam et al. disclose the robot simulation device according to claim 15, wherein the processor is further configured to: reflect the changed setting information in the robot system, by transmitting the changed setting information and a changing command to a robot controller of the robot system via the network (Lam et al.: paragraph 28, The HMD 203 is shown communicating with the external server 209 which can also communicate with the plurality of systems under test 215 not in the FOV of the user 203 and allow the HMD 203 to change a plurality of operational parameters to the plurality of systems under test 205 simultaneously in a position outside of the FOV of the user 203. A graphical user interface 211 is shown requesting confirmation to change the plurality of configurable parameters for the plurality of systems under test 205 with a plurality of unique identifiers 213).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB 20160332297), Onoyama et al. (U.S. PGPUB 20180231965), Nishitani et al. (U.S. PGPUB 20180297202), Lam et al. (U.S. PGPUB 20160124501), and further in view of Sugaya (U.S. PGPUB 20190221037, Sugaya ‘037 herein).
	With respect to claim 17, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Lam et al. disclose the robot simulation device according to claim 16, wherein
the processor is further configured to acquire operation states of the robot system from the robot controller via the network (Lam et al.: paragraph 25, A graphical user interface 1109 is shown to provide or display a plurality of configurable parameters 1117 with various colors to graphically associate one or more of a plurality operational states for the plurality of subsystems 1115 which is created in part by communicating with a plurality of controller devices (not shown) inside the system under test 1105 and obtaining operational state data from the controller devices used to graphically associate the one or more plurality of operational states), and
the first imaging means 3A at the tip end of the robotic arm 1 images the situation at the tip end of the robotic arm 1 which is subject to the tracking control), a state of a reduction gear (Lam et al.: 1111 in Fig. 2, fan speed corresponds to state of a reduction gear). It would have been obvious to include a detection result acquired by a camera provided in the robot because this would allow a worker to easily operate the robot hand (the tool 15) with the operating device 2 (paragraph 54 of Hashimoto et al.). However, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Lam et al. do not expressly disclose the operation states include information on an alarm.
Sugaya ‘037, who also deals with controlling a robot, discloses operation states include information on an alarm (paragraph 132, a display state of a 3D model of the robotic system on the 3D model display area 107 is updated by the event concerned by specifying a specific warning event or non-warning event included in the list display by the mouse C or the like).
Thomasson et al,. Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., Lam et al., and Sugaya ‘037 are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein operation states include information on an alarm, as taught by Sugaya ‘037, to the Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Lam et al. system, because the user can .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB 20160332297), Onoyama et al., (U.S. PGPUB 20180231965), Nishitani et al. (U.S. PGPUB 20180297202), and further in view of Pahud et al. (U.S. PGPUB 20180322701).
With respect to claim 18, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. disclose the robot simulation device according to claim 1. However, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. do not expressly disclose the processor is further configured to: change a scale of the three-dimensional model of the robot, the work piece or the peripheral device of the robot system in response to an operation input by the operator to the robot simulation device, or a gesture operation performed to an operation menu displayed in the real space.
Pahud et al., who also deal with augmented reality, disclose a method for changing a scale of the three-dimensional model of the robot, the work piece or the peripheral device of the robot system in response to an operation input by the operator to the robot simulation device, or a gesture operation performed to an operation menu After HMD device 120, and/or a computing device (e.g., stationary sensors in the room, hand wearable devices, etc.) connected or in communication with the HMD device 120, detects this direct interaction, HMD device 120 may cause menu 150 to be presented to user 110. Menu 150 may present several options of indirect interaction with feature 142 or virtual object 140 in general. For example, options of indirect interaction with feature 142 may include change colors, change orientation, change size).
Thomasson et al., Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Pahud et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method of changing a scale of the three-dimensional model of the robot, the work piece or the peripheral device of the robot system in response to an operation input by the operator to the robot simulation device, or a gesture operation performed to an operation menu displayed in the real space, as taught by Pahud et al., to the Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al. and Nishitani et al. system, because this would provide a system for syndicating direct and indirect interactions in a CMR environment (paragraph 27 of Pahud et al.).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB 20160332297), Onoyama et al., (U.S. PGPUB 20180231965), Nishitani et al. (U.S. .
With respect to claim 19, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, and Onoyama et al. disclose the robot simulation device according to claim 1, wherein the selected teaching point displayed on the image display is changed in response to
(1) the movement of the node corresponding to the selected teaching point by the drag operation (Onoyama et al.: paragraph 44, when the operator drags any one of the teaching point markers 5, the dragged teaching point marker 5 changes its displayed position in real time in response to the operator's operation). However, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, and Onoyama et al. do not expressly disclose the selected teaching point displayed on the image display is changed in response to (2) the input of the numeric value to the third panel including the numeric keypad.
Kurakake et al., who also deal with controlling a robot, disclose a method wherein the selected teaching point displayed on the image display is changed in response to (2) the input of the numeric value to the third panel including the numeric keypad (column 6, lines 60-63, Then, when an operator presses the alphabetical keys 29e and the numeral keys 29f for designating a robot operation program or parameters and inputs control data codes such as a program code and a parameter code, column 7, lines 10-19, a command of jog feed, a command of selecting control data of an operation program, addition of teaching points or deletion of taught points as well as a command of storing the position and posture of the robot when the teaching points are added, are transmitted from the teaching operation panel 20 and the processor 11 determines transmitted data (Step B41) and when the control data selection command is transmitted in the above-described example, column 7, lines 27-29, The processor of the teaching operation panel 20 carries out a graphic display processing based on the transmitted control data).
Thomasson et al., Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Kurakake et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the selected teaching point displayed on the image display is changed in response to (2) the input of the numeric value to the third panel including the numeric keypad, as taught by Kurakake et al., to the Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., and Nishitani et al. system, because in this way, the taught points of the control data is graphically displayed on the graphic display area 29b of the liquid crystal display device 29 as shown by FIG. 12. Further, in respect of a point designated by the pointer, a point on the graphic display is displayed as a point which is currently being selected by a cursor or winking display (column 7, lines 49-54 of Kurakake et al.).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB 20160332297), Onoyama et al., (U.S. PGPUB 20180231965), Nishitani et al. (U.S. .
With respect to claim 20, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Kurakake et al. disclose the robot simulation device according to claim 19. However, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Kurakake et al. do not expressly disclose the second panel is displayed in response to a selection of the teaching point from said one of (i) the list in the first panel and (ii) the images showing the teaching points.
Kessel et al., who also deal with selecting points, disclose a method wherein the second panel is displayed in response to a selection of the teaching point from said one of (i) the list in the first panel and (ii) the images showing the teaching points (paragraph 132, When the user selects a point on three dimensional object 1402, such as point 1404, window 1400 displays three dimensional coordinate information data 1406).
Thomasson et al., Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., Kurakake et al., and Kessel et al. are in the same field of endeavor, namely computer graphics.
Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the second panel is displayed in response to a selection of the teaching point from said one of (i) the list in the first panel and (ii) the images showing the teaching points, as taught by Kessel et al., to the Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and .

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomasson et al. (U.S. PGPUB 20170372139) in view of Hashimoto et al. (U.S. PGPUB 20180257238), Read (U.S. PGPUB 20060152533), Sugaya (U.S. PGPUB 20160332297), Onoyama et al., (U.S. PGPUB 20180231965), Nishitani et al. (U.S. PGPUB 20180297202), and further in view of Kessel et al. (U.S. PGPUB 20090112540).
With respect to claim 21, Thomasson et al. as modified by Hashimoto et al., Read, Sugaya, Onoyama et al., Nishitani et al., and Kessel et al. disclose the robot simulation device according to claim 1, as in claim 20; see rationale for rejection of claim 20.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of the new ground(s) of rejection. It is noted that the newly cited reference is U.S. PGPUB 20180297202.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
5/20/21